PCIJ_A_13_ChorzowFactory-Interpretation_DEU_POL_1927-12-16_JUD_01_ME_01_EN.txt. 23

DISSENTING OPINION BY M. ANZILOTTI.
{ Translation. |

In my opinion the Court should have ruled that the request
for an interpretation by the German Government could not
be entertained; and that on the following grounds:

1.—The question which arises in the first place is what is to
be understood by a “dispute as to the meaning or scope of the
judgment” in the terms of Article 60 of the Statute.

I must begin by saying that I regard proceedings for inter-
pretation as contentious proceedings, the subject matter of
which is constituted by the dispute contemplated in the article,
and in which the Court has to give judgment upon the sub-
missions of the Parties just as in any other contentious pro-
ceedings. In my opinion Article 60 of the Statute contains
a clause establishing the compulsory jurisdiction of the Court
for a certain category of disputes.

The first object of Article 60 being to ensure, by excluding
every ordinary means of appeal against them, that the Court’s
judgments shall possess the formal value of ves judicata, it is
evident that that article is closely connected with Article 59
which determines the material limits of ves judicata when
stating that ‘the decision of the Court has no binding force
except between the Parties and in respect of that particular
case” : we have here the three traditional elements for identifica-
tion, persona, petitum, causa petendi, for it is clear that “that
particular case” (le cas qui a été décidé) covers both the object and
the grounds of the claim.

It is within these limits that the Court’s judgment is binding,
and it is within these same limits that Article 60 provides that
any Party shall have the right, in the event of a dispute, to
request the Court to construeit. It appears to me to be clear that
a binding interpretation of a judgment can only have reference
to the binding portion of the judgment construed.

2.—To say that the request for an interpretation can only
‘relate to the binding part of the judgment is equivalent to
JUDGMENT No. II.—DISSENTING OPINION BY M. ANZILOTTI 24

saying that it can only relate to the meaning and scope of the
operative part thereof, as it is certain that the binding effect
attaches only to the operative part of the judgment and not
’ to the statement of reasons. |

The grounds of a judgment are simply logical arguments, the
aim of which is to lead up to.the formulation of what the
law is in the case in question. And for this purpose there is
no need to distinguish between essential and non-essential
grounds, a more or less arbitrary distinction which rests on
no solid basis and which can only be regarded as an inaccurate
way of expressing the different degree .of importance which the
various grounds of a judgment may possess for the interpreta-
tion of its operative part.

When I say that only the terms of a judgment are binding,
I do not mean that only what is actually written in the
operative part constitutes the Court’s decision. On the contrary,
it is certain that it is almost always necessary to refer
to the statement of reasons to understand clearly the operative
part and above all to ascertain the causa petendi. But, at all
events, it is the operative part which contains the Court’s
binding decision and. which, consequently, may form the sub-
ject of a request for an interpretation.

3.—Having said this, it seems to me that in so far as the
first of the submissions made by the German Government is
concerned, the Court need merely place on record the follow-
ing declaration, which is to be found on page 6 of the Observa-
tions of the Polish Government upon the request for interpretation of
Judgments Nos.7 and8:

[Translation.|—‘‘Passing now from the grounds for Judgment
No. 7 to its operative part, it should be observed that the
Polish Government has never claimed, nor does it now claim,
that by the latter a right was reserved to that Government
of cancelling by process of law the agreement of December
24th, 1919, and the entry in the land registers, in pursuance
of this agreement, of the Oberschlesische as owners. Such
a reservation, or even a recognition of the right in question,
would moreover have been purposeless.”

This declaration is incompatible with the existence of any
dispute coming within the terms of Article 60 of the Statute,
JUDGMENT No. II.—DISSENTING OPINION BY M. ANZILOTTI 25

as interpreted above, and reduces the divergence between the
views of the two Governments to a question of words.

As to the second of the submissions made by the German
Government, the situation is different. In my opinion, the
real proposition, which is concealed in somewhat obscure
language, must be understood as follows: The Court, on
being made cognizant of the German Government’s Applica-
tion of May 15th, 1925, found it necessary to give a decision,
and did in fact do so, in regard to the Oberschlesische’s right
_ of ownership, and this decision is final and binding even in respect
of the claim for compensation now pending before the Court.

I shall now proceed to consider the question whether a
request for an interpretation having this object can be enter-
tained.

4.—It is a well-known principle that the objective limits of
res judicata are determined by the claim. °

The German Government’s claim on which Judgment No. 7
was based was, in so far as relates to the present case, for-
mulated as follows in No. 2 a of the submissions of that Gov-
ernment :

“To give judgment ....that the attitude of the Polish Govern-
ment in regard to the Oberschlesische Stickstoffwerke and
Bayerische Stickstoffwerke Companies was not in conformity
with Article 6 and the following articles of the Geneva Con-
vention.””

No claim for restitution or compensation was then made by
the German Government, which, according to the statements
of its Agent, only sought to obtain a declaratory judgment.
It should also be recalled that the claim reproduced above and
relating to the Oberschlesische and Bayerische Companies
was submitted as being the application in an individual case, -
chosen from amongst several of a more general claim, that
is to say the claim to the effect that Articles 2 and 5 of the
Polish law of July r4th, 1920, were not in conformity with
Article 6 and the following articles of the Geneva Convention.

In accordance with the German Government’s claim, the
Court, after having decided that the application both of
Article 2 and of Article 5 of the Polish law of July 14th, 1920,
in Polish Upper Silesia constituted a measure contrary to
JUDGMENT No. II.—DISSENTING OPINION BY M. ANZILOTTI 26

Article 6 and the following articles of the Convention in
question, laid down in paragraph 24 of the operative part of
the judgment, ‘that the attitude of the Polish Government in
regard to the Oberschlesische Stickstoffwerke and Bayerische
Stickstoffwerke Companies was not in conformity with Article 6
and the following articles of the Geneva Convention”.

5.—It is certain that before arriving at this conclusion the
Court had also to consider the question whether, under German
municipal law, the Oberschlesische Company was indeed the
owner of the Chorzéw factory ; for only if that was the case
would the dispossession of the Company by the Polish Govern-
ment constitute a measure contrary to the Geneva Convention.

And the Court did in fact say that it would consider the
question from this point of view also. At the same time,
however, it expressly stated that, in the exercise of the juris-
diction bestowed by Article 23 of the Geneva Convention, it
would only consider as an incidental or preliminary point the
question whether any rights existed under German law.

It is therefore clear that the decision in regard to the ques-
tion whether the Oberschlesische was the owner of the prop-
erty of which it was dispossessed, can only be regarded as.
an incidental or, more exactly, as a preliminary decision to
that which the Court had to give upon the claim of the
Applicant. The German Government expressly admits this.

6.—No one denies or could deny that the Oberschlesische’s.
right of ownership is to be regarded as having been established.
once and for all in so far as concerns the question decided
by Judgment No. 7; that is to say, the non-conformity of
the attitude adopted by the Polish Government in regard to
that Company with Article 6 and the following articles of the
Geneva Convention.

It is, moreover, clear that, under a generally accepted rule
which is derived from the very conception of res judicata,
decisions on incidental or preliminary questions which have
been rendered with the sole object of adjudicating upon the
Parties’ claims (incidenter tantum) are not binding in another
case. |
JUDGMENT No. II.—DISSENTING OPINION BY M. ANZILOTTI 27

Does this general rule also cover the case of an action for
indemnity following upon a declaratory judgment in which the
preliminary question has been decided ?

In my opinion that is in reality the question submitted to
the Court; and there seems to me to be no doubt that that
question is neither a question involving the interpretation of
the operative part of Judgment No. 7, which has been referred
to earlier in this note, nor a question involving the interpreta-
tion of the operative part of Judgment No. 8, which was
merely a decision as to the jurisdiction of the Court to take
cognizance of the action for indemnity. It is a question
which exclusively relates to proceedings actually pending before
the Court, and must consequently be considered and adjudicated
upon in those proceedings and not by the indirect method of
an interpretative judgment.

7.—In coming to this conclusion, I have relied upon prin-
ciples obtaining in civil procedure ; this I feel justified in doing
for the following reasons :

As I have already observed, the Court’s Statute, in Article 59,
clearly refers to a traditional and generally accepted theory
in regard to the material limits of ves judicata ; it was only
natural therefore to keep to the essential factors and fund-
amental data of that theory, failing any indication to the
contrary, which I find nowhere, either in the Statute itself
or in international law.

In the second place, it appears to me that if there be a
case in which it is legitimate to have recourse, in the absence
of conventions and custom, to ‘the general principles of law
recognized by civilized nations’, mentioned in No. 3 of Article 38
of the Statute, that case is assuredly the present one. Not
without reason was the binding effect of ves judicata expressly
mentioned by the Committee of Jurists entrusted with the
preparation of a plan for the establishment of a Permanent
Court of International Justice, amongst the principles included
in the above-mentioned article (Minutes, p. 335).

(Signed) D. ANZILOTTI.
